Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Claims 1, 7-11 and 17-19 have been amended as requested in the amendment filed on May 27, 2022. Following the amendment, claims 1, 2, 4, 5, and 7-20 are pending in the instant application.
2.	Claims 1, 2, 4, 5, and 7-20 are under examination in the instant office action.
3.	Any objection or rejection of record, which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
4.	Applicant’s arguments filed on May 27, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below. New grounds of rejection necessitated by Applicant’s amendment are set forth below as well.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 2, 4, 5, and 7-20, as amended, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1, as currently presented, specifically recites limitation “improving inherent cognition”, which renders the claim vague and indefinite. The term inherent cognition” is not defined by the specification as originally filed and appears not specifically employed by relevant prior art of record. Therefore, because the instant specification does not identify that property or combination of properties which is unique to and, therefore, definitive of “inherent cognition”, an artisan cannot determine if a particular type of cognition, which meets all of the other limitations of a claim, would then be included or excluded from the claimed subject matter by the presence of this limitation. 
7.	Claims 1, 8-11, 17, 18 and 19 recite limitation “GM-CSF or recombinant thereof”, which an awkward use of known terminology. Briefly, while one readily appreciates term “recombinant GM-CSF”, it is not clear what stands for “recombinant thereof”. This renders the claims indefinite. Clarification is required.
8.	Regarding claim 11, as presented, the phrase "other" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "other"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
9.	Claims 2, 4, 5, 7, 12-16 and 20 are indefinite for being dependent from indefinite claim(s).
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

10.	Claim 17, as amended, is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the clai10.	m upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 depends from claim 1, which is limited to GM-CSF, while claim 17 encompasses a fragments of GM-CSF, thus making the claim of broader scope than the claim from which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
      
11.	Claim 17, as amended, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for reasons of record as applied to relevant claims in section 10 of Paper mailed on December 28, 2020, section 12 of Paper mailed on June 02, 2021 and in section 6 of Paper mailed on December 27, 2021. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Briefly, claim 17, as amended, encompasses biologically active fragments of GM-CSF, which are suitable for improving inherent cognition upon clinical administration to a subject afflicted with Down Syndrome wherein the subject has not undergone chemotherapy, does not have cognitive decline and is not afflicted with Alzheimer’s disease. Applicant submits at p. 7 of the Response that the claims have been amended to delete limitation “analogue there of derivative thereof”. This has been fully considered and found to be persuasive; however, claim 17, as currently presented now recites limitation “biologically active fragment” of GM-CSF. The specification as originally filed does not provide written description of the genus of the molecular embodiments currently in claim 17, and the claim is rejected essentially for the same reasons as previously explained regarding “analogues” and “derivatives”.

12.	Claims 1, 2, 4, 5, and 7-20, as amended, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection under the provisions of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), written description. 
MPEP § 714.02 states that Applicant’s reply to the Office action must be fully responsive. Specifically, “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06”. Further, MPEP § 2163.06 states that if new matter is added to the claims, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ) - written description requirement, is appropriate. The proscription against the introduction of new matter in a patent application serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations that are not supported by the as-filed disclosure violate the written description requirement. 
35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph sets forth the written description requirement as follows: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention. Compliance with the written description requirement is a question of fact. See Vas-Cath lnc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1116-17 (Fed. Cir. 1991).
The basic function of a patent specification is to disclose an invention. The written description serves a quid pro quo function “in which the public is given ‘meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time.’” Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 922, 69 USPQ2d 1886, (Fed. Cir. 2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970, 63 USPQ2d 1609. 63 USPQ2d 1618, (Fed. Cir. 2002)). In other words, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention,” Vas-Cath Inc., 935 F.2d at 1563-64, and demonstrate that by disclosure in the specification of the patent. 
In the instant case, claim 1, as currently presented, specifically requires possession of the method to treat a subject afflicted with Down Syndrome wherein the subject has not undergone chemotherapy, does not have cognitive decline and is not afflicted with Alzheimer’s disease by administration of GM-CSF to achieve an effect of “improving inherent cognition”. The specification as originally filed does not provide support for the invention as now claimed - “a method of improving inherent cognition”. Thus, the written support for the new limitation is not readily apparent in the specification as filed. This affects all dependent claims.
Because the instant claims now recite limitations which were not clearly disclosed in the specification as filed, these limitations introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
     	To obviate the instant rejection of record, Applicant is invited to provide sufficient written support for the limitations indicated above. See MPEP 714.02 and 2163.06.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1, 2, 4, 5, 7-12, 14-17 and 20 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,132,168, 2015 (the ‘168 patent) for reasons of record in section 11 of Paper mailed on December 28, 2020, section 13 of Paper mailed on June 02, 2021 and in section 7 of Paper mailed on December 27, 2021.
At pp. 6-7 of the Response, Applicant traverses the rejection essentially using the same line of arguments as presented earlier, which were fully considered and fully answered. The Examiner maintains that the cited prior art of record, Applicant’s own patent, teaches all the limitations of the claims, which are active steps of administering the same substance, see abstract and the whole of text of the issued patent, to the same population of subjects afflicted with Down Syndrome, column 6. The results of practicing the same steps are reasonably expected to be the same, including an improvement of “inherent cognition”. Further, since the instant specification does not specifically describe the inventive concept of treating one specific type of cognition – “inherent cognition” – in Down Syndrome patients, see section 12 earlier, and because the specification does not distinguish methods of “improving cognition, stabilizing cognition, and/or reversing loss of cognition” when describing the invention, p. 2, for example, then by broadest reasonable interpretation consistent with the specification as filed, claims 1, 2, 4, 5, 7-12, 14-17 and 20 are fully anticipated by US Patent 9,132,168.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.
14.	Claim(s) 13, 18 and 19 stand rejected 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9,132,168, 2015 (the ‘168 patent) or, in the alternative, under 35 U.S.C. 103 as obvious over the ‘168 patent for reasons of record in section 8 of Paper mailed on December 27, 2021.
At p. 7 of the Response, Applicant argues that the claims are “distinguishable from the ‘168” for reasons explained earlier to traverse the rejection of claims 1, 2, 4, 5, 7-12, 14-17 and 20. Applicant’s argument has been fully considered but is not persuasive for reasons of record fully explained in section 13 above and further for reasons of record within the text of original rejection. Briefly, claims 13, 18 and 19 encompass methods of treating a subject with Down Syndrome by administration of the GM-CSF sargamostim; however, present claims use different units to describe the doses as compared to the units of doses of the cited art.  The Examiner maintains that because the ‘168 uses different units to describe the doses of sargamostin, and because the instant doses appear to be recalculated from the doses used to treat mice, the recommended doses appear the same, or in the alternative obvious, absent evidence to the contrary.
For reasons of record fully explained earlier and reasons above, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claim 17, as amended, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18, 21 and 22 of U.S. Patent No. 11,267,859. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim encompasses a method of treating subjects with Down Syndrome by administration of GM-CSF fragment while claims 15-18, 21 and 22 of the ‘859 patent encompass the same method reciting administration of the composition comprising GM-CSF mimetic, wherein the GM-CSF mimetic as a small fragment, see column 8. 

Conclusion
16.	No claim is allowed.
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA N CHERNYSHEV whose telephone number is (571)272-0870. The examiner can normally be reached 9AM to 5:30PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLGA N CHERNYSHEV/Primary Examiner, Art Unit 1649                                                                                                                                                                                                        
July 1, 2022